Greenblott, J.
Appeal from an order of the County Court of Montgomery County denying appellant’s application for a writ of error coram nobis without a hearing. Appellant should have been granted a hearing on his allegations that his retained counsel failed to advise him of his right to appeal (People v. Montgomery, 24 N Y 2d 130; People v. Garrow, 30 A D 2d 618). Order reversed, on the law, and proceedings remitted to the County Court of Montgomery County for the purpose of holding a hearing limited to the question of whether the appellant’s failure to serve and file a timely notice of appeal was attributable to the failure of his retained counsel to advise him of his right to appeal. Reynolds, J. P., Aulisi, Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum by Greenblott, J.